Title: To John Adams from Pelatiah Webster, 13 June 1776
From: Webster, Pelatiah
To: Adams, John


     
      Sir
      Boston, 13 June. 1776
     
     I Take this opportunity Just to advise You that if Your Congress will Appoint Capt. Job Prince (the Father) to the Command of one of the Continental frigates, he will Accept. His Great Abilities as A Seaman and Long Experience both in Mercantile and War Vessels Make no sort of Recomendation Necessary to You Who have Long known him as a foremost Man in the Character of an Able Seaman &c. His Great Influence and Authority Among the sailors will Make his Services peculiarly necessary At this Time, and he is Much Approved by Every Gentleman with Whom I have Conversed.
     Last Night Dawson in Blewers Brig was Chased into this harbor by our Privateers.
     11 Enemies Vessels are at Nantasket Mostly Transports Lately Arrived.
     The Bostonians will Occupy the heights of Alderton Point, Long Island and Petticks Island this Night and design to Clear the harbor soon of Enemy Ships. Forts at Dochester Point Noddles Island (Camp Hill) and Point Shirly, the Castle and Charleston Point are in Great Forwardness. I am Sir Yr. Mo. Huml. Servt.
     
      Pelatiah Webster
     
    